80 S.E.2d 262 (1954)
239 N.C. 493
WILLIAMSON
v.
SNOW et al.
No. 18.
Supreme Court of North Carolina.
February 24, 1954.
*264 W. W. Norman, Pilot Mountain, for plaintiff, appellant.
A. B. Carter and Folger & Folger, Mount Airy, for defendants, appellees.
DENNY, Justice.
The regularity with respect to procedural compliance with the provisions contained in Article 13C, Chapter 131, as amended, is not challenged. In fact, the action was not instituted within the prescribed statutory time in which such an attack was permissible. G.S. § 131-126.32 and G.S. § 131-126.33, as amended by Chapter 1045, sections 2 and 3, 1953 Session Laws of North Carolina.
Therefore, only two questions are raised on this appeal: (1) Is Article 13C, Chapter 131, as amended, General Statutes of North Carolina, constitutional? (2) Is the hospital district created in fact a special improvement district in which property not benefited should be excluded or relieved from payment of the taxes to be levied?
In our opinion the first question posed must be answered in the affirmative, and the second one in the negative.
Article 13C, Chapter 131, was amended substantially by Chapter 1045 of the 1953 Session Laws of North Carolina. Under the present law, before the Commission will be permitted or authorized to create a hospital district, a petition signed by at least five hundred of the qualified voters of the territory described in such petition, praying that such territory be created into a hospital district, must be filed with it, with the approval of the County Board of Commissioners in which such proposed district is located. The petition must set forth (1) a description of the territory to be embraced within the proposed district, (2) the names of all municipalities or parts thereof located within the area, (3) the names of all publicly owned hospitals located within the area, (4) the purpose or purposes sought to be accomplished by the creation of the proposed district, and (5) the name of the proposed district. G.S. § 131-126.31.
Upon the filing of a petition with the Commission as required by statute, the Commission must hold a public hearing pursuant to notice duly posted and published as required by G.S. § 131-126.32. If, after such hearing, the Commission shall deem it advisable to create such hospital district, it is required by law to adopt a resolution creating the district, determining that the residents of all the territory to be included in the district will be benefited by the creation of such district, and describing the territory included therein.
The appellant contends that the Legislature does not have the authority to delegate *265 its power to the Commission to create a hospital district in the manner prescribed in Article 13C, Chapter 131, as amended.
We concede that the Legislature may not delegate its power to make laws, State v. Curtis, 230 N.C. 169, 52 S.E.2d 364; however, it may make a law and delegate the power to a subordinate agency of the State, under proper guiding standards, to determine the facts or state of things upon which the law shall become effective. Carolina-Virginia Coastal Highway v. Coastal Turnpike Authority, 237 N.C. 52, 74 S.E.2d 310; Pue v. Hood, 222 N.C. 310, 22 S.E.2d 896; Efird v. Board of Com'rs for Forsyth County, 219 N.C. 96, 12 S.E.2d 889; Cox v. City of Kinston, 217 N.C. 391, 8 S.E.2d 252; Meador v. Thomas, 205 N.C. 142, 170 S.E. 110; Board of Druid Hills Sanitary District v. Prudden, 195 N.C. 722, 143 S.E. 530; Durham Provision Co. v. Daves, 190 N.C. 7, 128 S.E. 593; Field v. Clark, 143 U.S. 649, 12 S. Ct. 495, 36 L. Ed. 294; 11 Am.Jur., Constitutional Laws, section 235, page 949, et seq.; 16 C.J.S., Constitutional Law, § 138(a), at page 353.
In our opinion, to clothe the Commission with the power to hear and determine whether a hospital is needed in a particular area and whether it is advisable to create a hospital district in the manner prescribed and authorized by Article 13C, Chapter 131, as amended, in order to meet such need, is not an unlawful delegation of legislative power, and we so hold. Moreover, the provision in the statute requiring the adoption of a resolution "determining that the residents of all the territory to be included in such district will be benefited by the creation of such district", is nothing more than a requirement that the Commission, before creating a hospital district, shall determine that a hospital is needed in the area included within the boundaries of such proposed hospital district. G.S. § 131-126.32.
It is well to note that after the Commission created the hospital district under consideration, it had nothing to do with calling or conducting the election referred to herein. The Board of County Commissioners of Surry County called the election, but not until after five hundred or more qualified voters residing in the hospital district filed with it a petition requesting the election. The election was held pursuant to the provisions of G.S. § 131-126.33.
Furthermore, it is provided in G.S. § 131-126.40a that the board of county commissioners of the county in which a hospital district is created, under the provisions of Article 13C, Chapter 131, General Statutes of North Carolina, shall be the governing body of such district, and all of the provisions of the Municipal Hospital Facilities Act shall apply to such hospital district and the said board of county commissioners as the governing body thereof.
We now come to consider the second question presented. The appellant contends that Article 13C, Chapter 131, as amended, is unconstitutional and void in that it purports to provide for the creation, in violation of the provisions of section 17, Article I, of the Constitution of North Carolina, of a taxing district without providing for a hearing on the benefits to be conferred upon the property therein. In other words, he contends the tax is in the nature of an assessment for improvements and not a duly authorized general or special tax in a constitutional sense. We do not concur in this view.
A similar question was before this Court in the case of Board of Druid Hills Sanitary District v. Prudden, supra, in which we held the levying of a tax authorized pursuant to the provisions of Chapter 100, Public Laws of 1927 (now codified in Article 6, Chapter 130, Public Health-Administration, beginning with G.S. § 130-33 and subsequent sections), in sanitary districts created by The State Board of Health, was a general tax as distinguished from a special assessment and was, therefore, not limited by the amount of benefits conferred by the proposed improvements. We can see no factual or legal distinction between the above case and the present one that would justify a different conclusion. Hence, we hold that the taxes to be levied in the hospital district involved herein, authorized *266 by Article 13C, Chapter 131, as amended, and approved by a majority of the qualified voters in the district, voting in the election held on 3 October, 1953, are duly authorized general taxes levied for special proposes as distinguished from special assessments. St. Louis & Southwestern Railway Co. v. Nattin, 277 U.S. 157, 48 S. Ct. 438, 72 L. Ed. 830; 51 Am.Jur., Taxation, section 27, page 54, et seq., and cited cases.
The judgment of the court below is
Affirmed.